DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim attempts to depend upon a method or alternatively an apparatus (or system).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The flexographic printing forme or sleeve is recited in the multiple dependent form to either the method of claim 1, the press of claim 15 or the system of claim 20, but the forme is used among other steps in the method, and is a subcomponent of the printing press or system.  Claims 25 and 26 directed to the printing form would not anticipate the claimed language of any of the parent claims and thus fails to be a proper dependent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 14, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US PG Pub 2019/0340740).
For claim 1:  Li et al. teaches a method of operating a flexographic printing press, the flexographic printing press (see paragraph 4, teaching applicable to a flexographic press, paragraph 55) containing a printing cylinder (see paragraph 55, inked plates on a cylinder, the plates being rubber flexographic plates) carrying a sleeve with at least one flexographic printing forme or a flexographic printing cylinder (see paragraph 55), and an impression cylinder forming a printing nip with the printing cylinder to print on a web of printing substrate (see paragraph 55, which incorporates McNeil, US PG Pub 2012/0222576, at least Fig. 1 showing the recited structures), the method comprises the step of: automatically adjusting a transport speed of the web of printing substrate in dependence on a dot density of the flexographic printing forme (see paragraph 64, adjusting the advancement speed of the substrate based on analyzer 312 results), namely of a location-dependent density of printing elevations on the flexographic printing forme, or of data computationally derived therefrom, or in dependence on gaps of the flexographic printing forme or the printing cylinder or data computationally
derived therefrom (see paragraph 80, analyzer 312 data including density of the printing elevations on the printing form, which is optical density and dot area).
For claim 2:  Li et al. teaches the method of claim 1 wherein the dot density of the flexographic printing form or the gaps is/are measured in a contact-free way (see paragraph 64, Fig. 3, sensors 310 being a contact-free detector.
For claim 8:  Li et al. teaches the method according to claim 1, wherein a calculation of adjustment values is made (see paragraph 10, calculating a plurality of scores and executing a control action based on the scores is a production of a plurality of adjustment values). 
For claim 9:  Li et al. teaches the method according to claim 8, which further comprises transmitting the adjustment values to a control unit of a motor for rotating the printing cylinder and/or the impression cylinder and/or an anilox roller and/or to a control unit of a motor for conveying the web of printing substrate (see paragraph 64, where the control action is adjustment of the speed of the substrate; see paragraph 66, generating outputs through servomotor controls).
For claim 10:  Li et al. teaches the method according to claim 8, wherein the calculation is made in dependence on the dot density of the flexographic printing forme, namely of the location-dependent density of the printing elevations of the flexographic printing forme, or of the data computer computationally derived therefrom, or as a function of the gaps of the flexographic printing forme or of the printing cylinder or of the data derived therefrom (see paragraphs 10 and 64, the detected image data is a data derived from the dot density of the flexographic printing forme).
For claim 14:  Li et al. teaches the method of claim 1 and further teaches that the flexographic printing press contains an anilox roller for inking the flexographic printing form (see paragraph 55, which incorporates McNeil, US PG Pub 2012/0222576 and paragraph 94 of the incorporated reference).
	For claim 15:  Li et al. teaches, via incorporation of the McNeil reference (US PG Pub 2012/0222576) a flexographic printing press (see Fig. 1, Fig. 12), comprising: at least one flexographic printing unit having a printing cylinder carrying a sleeve with at least one flexographic printing forme or a flexographic printing cylinder 100, an impression cylinder 102 forming a printing nip with said printing cylinder, and an anilox roller (see paragraph 94); a motor for conveying a web of printing substrate (returning to the text of Li et al., paragraph 66, servomotor, paragraph 64, controlling speed of the substrate); at least one further drive motor for rotatively driving said printing cylinder and/or said impression cylinder and/or said anilox roller and/or for rotatively driving said motor for conveying the web of printing substrate (see paragraph 66, servomotor controls, controlling multiple press components); and the flexographic printing press operated to print on the web of printing substrate, the flexographic printing press configured to automatically adjust a transport speed of the web of printing substrate in dependence on a dot density of said flexographic printing forme, namely of a location-dependent density of printing elevations on the flexographic printing forme, or of data computationally derived therefrom, or in dependence on gaps of the flexographic printing forme or the printing cylinder or data computationally derived therefrom (see paragraphs 64-66, and the treatment of claim 1 above).
For claim 20:  Li et al. teaches a system, comprising: said flexographic printing press according to claim 15 (see rejection of claim 15 above); and a measuring device 300 (see Fig. 3) for measuring the dot density of said flexographic printing forme, said measuring device measuring the dot density of said flexographic printing forme or said gaps of said flexographic printing forme or of said printing cylinder and transmits the dot density or the data derived therefrom or said gaps or the data computationally derived therefrom to said flexographic printing press.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) in view of Iihara et al. (US PG Pub 2003/0175619).
For claim 3:  Li et al. teaches all of the limitations of claim 3 except that the dot density of the flexographic printing forme or the gaps is measured by a measuring device before a printing operation.  However, Iihara et al. teaches obtaining the measured density of the printing plate with a densitometer (see paragraph 17) before a printing operation (see paragraph 17, in proofing).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li et al. to measure the printing density from the plate as taught by Iihara et al. for the purpose of generating control prior to even the first printing cycle to reduce waste.
For claim 4:  The combination of Li et al. and Iihara et al. teaches the method of claim 3 and Li et al. teaches that a camera 310 is used in the measuring process.
For claim 5:  The combination of Li et al. and Iihara et al. teaches the method of claim 4 and Iihara et al. teaches that an entire image of the flexographic printing forme or of the printing cylinder is recorded in the measuring process (see paragraph 17, the entire plate is read).  Where this is not explicitly taught by Li et al. and Iihara et al., it is within the ability of one of ordinary skill in the art at the time the invention was made to perform the quality measurement over the entire printing surface of the forme for the purpose of having the most complete and accurate, if effort intensive, data for controlling the press.
For claim 6: The combination of Li et al. and Iihara et al. teaches the method of claim 5 and Iihara et al. teaches that the printing forme is mounted to the sleeve and recorded in the measuring process (see paragraph 17, proofing with measuring the plate by a densitometer).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) in view of Honda (US PG Pub 2019/0184712).
For claim 7:  Li et al. teaches all of the limitations of claim 7 except that the dot density is computationally determined from prepress data for creating the flexographic printing forme.  However, Honda teaches using printing data to determine the density (see paragraph 5).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li et al. to determine the density through analyzing the printing data for the purpose of determining this information with the least equipment expense.
Claims 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) in view of Hayashi et al. (US PG Pub 2008/0063456).
For claims 11-13 and 16:  Li et al. teaches all of the limitations of claims 11-13 except that rotary speeds of the printing cylinder which generate undesired resonance vibration detrimental to a quality of prints and due to at least one cylinder bounce or due to a cylinder bounce pattern caused by a gap or by multiple gaps are avoided during an operation of the flexographic printing forme with at least one pre-measured flexographic printing forme or are skipped when a rotary speed is changed.  However, Hayashi et al. teaches avoiding undesired resonance vibration by avoiding the speeds which cause such a problem (see paragraph 59).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to avoid driving the printing press at speeds which would cause resonance vibration for the purpose of reducing the damage to the press thereby.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) in view of Felgenhauer et al. (US PG Pub 2006/0236543).
For claim 17:  Li et al. teaches all of the limitations of claim 17 except that the sleeve carries at least two flexographic printing formes with a same or different images to be printed.  However, Felgenhauer et al. teaches a flexographic printing press where the plates are provided as two half shell saddle plates screwed onto the forme cylinder (see paragraph 16; see paragraph 40).  It would have been obvious to one ordinary skill in the art at the time the invention was made to modify the invention of Li et al. to form the plates as two flexographic printing forms on a single cylinder sleeve as taught by Felgenhauer et al. for the purpose of using plates with a lower transport weight.  A forme can either have the same or different images, this encompasses all possibilities.
For claim 18:  The combination of Li et al. and Felgenhauer et al. teaches the flexographic printing press according to claim 17 and Felgenhauer et al. teaches that said two flexographic printing formes are mounted to said sleeve so as to follow one another in a circumferential direction or so as to follow one another in an axial direction (see paragraph 40).
For claim 19:  The combination of Li et al. and Felgenhauer et al. teaches the flexographic printing press according to claim 17 and Felgenhauer et al. teaches that one flexographic printing forme has at least one gap and/or a gap is formed between said flexographic printing forms (see paragraph 20, gap forming clamping channel).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) in view of Barthelme et al. (US PG Pub 2011/021860).
For claim 21:   Li et al. teaches all of the limitations of claim 21 except that the flexographic printing forme and/or said sleeve is marked with a machine-readable ID.  However, Barthelme et al. teaches providing the flexographic printing forme or sleeve with a machine readable ID (see paragraphs 13, 14 and 22).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li et al. to furnish the printing forme with a machine readable code outside of the printing area for the purpose of indicating the type and functionality of the printing forme in a printing system.
For claim 22:  The combination of Li et al. and Barthelme et al. teaches the system according to claim 21 and Barthelme et al. teaches that the machine-readable ID is an unambiguous identifier of said sleeve (see paragraph 22, the code can be machine or operator readable but contains unambiguous identification about the purpose and position of the forme).
For claim 23: The combination of Li et al. and Barthelme et al. teaches the system according to claim 2 and in combination, the measuring device indirectly transmits the dot density or the data derived therefrom or the gaps of said flexographic printing press or of said printing cylinder to said flexographic printing press together with the machine-readable ID in that the dot density or the data derived therefrom is buffered and accessed by said flexographic printing press for a printing operation using said flexographic printing forme and/or said sleeve (see Li et al., paragraph 64, Barthelme et al., paragraph 22, both pieces of data are used for operation of the press, in combination, both pieces of data would be transmitted).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PG Pub 2019/0340740) and Barthelme et al. (US PG Pub 2011/021860) as applied to claim 23 above, and further in view of Hayashi et al. (US PG Pub 2008/0063455).
For claim 24:  The combination of Li et al. and Barthelme et al. teaches the system according to claim 23 but does not teach that the data derived include at least one bounce pattern or a frequency corresponding to the at least one bounce pattern.  However, Hayashi et al. teaches providing information about the bounce pattern of a printing device and driving the motor to avoid the bounce pattern (See paragraph 59).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Li et al. and Barthelme et al. to provide control data with a bounce pattern of the printer and drive the motor in a manner to avoid resonating with the bounce pattern for the purpose of preventing rocking and damage to the apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853